DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sackner et al. (US2002/0103454A1-cited by the Applicant). 
Regarding claim 1, Sackner discloses a method of quantifying hypertension and aging status of a subject in near real time (Abstract, Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para (0590]), the method comprising the steps of:  placing a pulse optical plethysmograph sensor adjacent to a blood vessel of a subject (inductive plethysmograph tranducer is the preferred sensor - finger transmittance infrared photoplethysmograph can be used to obtain the digital pulse, para [0545]-[05481); recording/generating, via a sensor of a computing device, signals representing peripheral arterial pulse volume waveform (PVW) originating from blood flowing through an elastic blood vessel of a subject (digital pulse volume trace - systemic arterial pulse waveforms - display of the averaged digital pulse 
However, Sackner discloses external pulses produce circumferential shear stress in body fluid channels that subsequently stimulates the endothelial cells to produce mediators that become available for therapeutic and diagnostic purposes in Abstract, shear stress causes release of nitric oxide - activation of transcription factors nuclear factor (NF) - transcriptional activation of genes - endothelial nitric oxide synthase (eNOS) in para (0027)-(0031) and in response to pulsatility and increased shear stress, nitric oxide hastens left ventricular (LV) relaxation and increases its distensibility. Variations in the release of NO as a function of prevailing cardiac workload, signaled by preload, coronary flow, mechanical forces and heart rate, may provide an acute autoregulatory feedback that optimizes LV diastolic performance and overall pump function--possibly even on a beat by beat basis in para (0131)-(0134). Accordingly, it would have been obvious to a person having ordinary skill in the art that shear stress that lowers hypertension is the basis for determining secant radial shear modulus and optimizing LV diastolic performance and overall pump function is quantifying hypertension and aging status of a subject in near real time.

As to claim 3, Sackner discloses a method wherein the subject's in vivo anelastic power law coefficients are computed and displayed (External addition of pulses to the circulation that promote release of nitric oxide from cardiac endothelial cells and cardiac myocytes have potential to be beneficial in treatment of left ventricular hypertrophy, para (0131]-(0134), para (0171]-(0176], Endothelial Dysfunction in Hypertension - response of forearm blood flow - endothelium dependent vasodilators L vasoconstriction - analysis of the position of the dicrotic notch (b/a ratio) and computation of the Augmentation Index, para (0554]-(0559], para (0562]-(0566]). 
As to claim 4, Sackner discloses a method wherein arrival time location of a second forward pulse wave on the PVW is determined, and from the second forward pulse wave on the PVW, the extent of the hypertension related to aging is determined and displayed (Abstract, Augmentation index, a dimensionless parameter of systemic hypertension severity - Augmentation index (A.I.) increases with age and usually has a positive value after age 40 years, para [0461]-(0464], para [0545]-(0555]. Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para (0590]). 

As to claim 6, Sackner discloses a method wherein the pulse optical plethysmograph sensor is placed over the finger finger transmittance infrared photoplethysmograph can be used to obtain the digital pulse, para (0545]-(0548]). 
As to claim 7, Sackner discloses a method wherein the pulse optical plethysmograph sensor is placed over an artery (operator pressing a probe that has a strain gauge sensor at its tip (Millar) over an artery, e.g., radial, brachia!, carotid, subelavian, femoral with sufficient but not excessive pressure to display the arterial pulse, para [0584]-[0588]). 
As to claim 8, Sackner discloses a method wherein the subject's in vivo anelastic power law coefficients and hypertrophy are computed and displayed (para [0111]-[0112]. External addition of pulses to the circulation that promote release of nitric oxide from cardiac endothelial cells and cardiac myocytes have potential to be beneficial in treatment of left ventricular hypertrophy, para [0131]-(0134], para [0171]­(0176], Endothelial Dysfunction in Hypertension - response of forearm blood flow - endothelium dependent vasodilators L vasoconstriction - 
As to claim 9, Sackner discloses a method wherein the PVW and its time derivatives are decomposed by the empirical mode decomposition method to quantify a normalized time shift (first or second mathematical derivatives of the digital pulse, para (0545]-[0553]. para [0562]-[0566]). 
As to claim 10, Sackner discloses a method wherein a high frequency conical wake of shear waves waveform is determined, and a damping and time phase shift of these shear waves is determined to quantify the time position of the second forward pulse wave, and the extent of vasocontraction, vasodilation or induced hypertension (para [0111]-(0112], para (0131]-(0134], para (0171)-(0176], Endothelial Dysfunction in Hypertension - response of forearm blood flow - endothelium dependent vasodilators L vasoconstriction - analysis of the position of the dicrotic notch (b/a ratio) and computation of the Augmentation Index, para [0554]-(0559]. para [0562]-(0566]). 
As to claim 11, Sackner discloses a method wherein the normalized ratio of change of pulse volume at the second forward pulse wave on the PVW waveform is determined, and the extent of vasodilation or vasocontraction of the subject's blood vessel is displayed (para [0111]­(0112], para (0131)-(0134], para (0171 ]-(0176], Endothelial Dysfunction in Hypertension - response of forearm blood flow - endothelium dependent vasodilators L vasoconstriction - analysis of 
As to claim 12, Sackner discloses a method wherein the PVW and its time derivatives are decomposed by the empirical mode decomposition method to quantify a normalized pulse volume ratio (normal reflected waves that arise from small arteries are delayed relative to the direct wave and therefore produce an inflection point or second peak on the digital pulse volume trace, the dicrotic notch, para [0545]-(0553], para [0562]-(0566]). 
As to claim 13, Sackner discloses a method wherein a piezoelectric sensor is placed over an artery and its waveform recorded and arrival times between the piezoelectric sensor and the optical plethysmograph sensor are calculated and a pulse wave velocity is determined and displayed (Piezoelectric Sensor - transducer is held in place on the finger pulp with a surrounding cuff inflated to 50-60 mm Hg, para [0569) -[0578]). 
As to claim 14, Sackner discloses a method wherein the optical plethysmograph sensor is placed over an artery and its waveform recorded and arrival times between the optical plethysmograph sensor placed over the artery and an optical plethysmograph finger sensor are calculated and a pulse wave velocity is determined based on spacing between the optical plethysmograph sensor and the finger sensor, and the pulse wave velocity is displayed (para (0545]-[0553], pulse wave velocity is obtained by dividing the distance between two remote arterial sites with the difference in time of onset of the two remote arterial waveforms, para (0593]-(0595]).

As to claim 16, Sackner discloses a method wherein a piezoelectric sensor is placed over an artery and its waveform recorded and decomposed by the empirical mode decomposition method, and a high frequency conical wake of shear waves waveform is determined, the damping and time phase shift of these shear waves is determined to quantify the extent of vasocontraction, vasodilation or induced hypertension (para (0111 )-[0112), para (0131)-(0134), para [0171)-(0176), Endothelial Dysfunction in Hypertension - response of forearm blood flow - endothelium dependent vasodilators . vasoconstriction - analysis of the position of the dicrotic notch (b/a ratio) and computation of the Augmentation Index, para (0554)-(0559), para [0562)-(0566), para (0569)-(0578), Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para (05901). 
As to claim 17, Sackner discloses a method wherein a piezoelectric sensor is placed over an artery and its waveform recorded and the normalized time ratio of the second forward pulse wave is determined, for assessment of a normalized pulse volume ratio to be determined from a pulse volume rate of 
As to claim 18, Sackner discloses a method the piezoelectric waveform is decomposed by the empirical mode decomposition method, wherein a high frequency conical wake of shear waves waveform is determined, a damping and time phase shift of these shear waves is determined to quantify the extent of vasocontraction, vasodilation or induced hypertension (para [0111]-[0112), para (0131)-(0134), para [0171)-(0176], Augmentation Index, para (0554)-(0559), para [0562]-[0566), para (0569)-(0578], Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para (0590]). 
As to claim 19, Sackner discloses a method wherein the piezoelectric sensor placed over an artery, its waveform is integrated in the time vicinity of the second forward pulse wave to determine the pulse volume change, for assessment of the normalized pulse volume ratio, and the extent of vasodilation or vasocontraction of the subject is displayed (para (0111)-(0112), para [0131)-(0134), para (0171)-(0176), Augmentation Index, para [0554)-(0559), para 
As to claim 20, Sackner discloses a method wherein the piezoelectric waveform and its derivatives are decomposed by the empirical mode decomposition method to better quantify the normalized time ratio, for assessment of the normalized time shift to determine the extent of the hypertension related to aging (para [0111)-(0112), para [0131)-(0134), para [0171)-(0176), Augmentation Index, para [0554)-(0559), para (0562)-(0566), para (0569)-(0578), Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para [0590)). 
As to claim 21, Sackner discloses a method wherein the decomposition, summing of intrinsic modes and display of normalized ratio is conducted on a sliding time window for the near real time display of the subject's vasodilation, vasocontraction or induced hypertension is displayed (para (0111)-(0112), para [0131)-(0134), para (0171)-(0176), Augmentation Index, para [0554)-(0559), para (0562)-(0566), para (0569)-(0578), Pulse-wave model of brachia! arterial pressure modulation in aging and hypertension, para (0590]). 
As to claim 22, Sackner discloses a method further comprising: making a determination, via an accelerometer of the computing device, that a current rate of movement of the subject is less than a threshold rate of movement, prior to performing steps (a)-(f) (motion artifacts due to periodic acceleration, para (0545)-(05551).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.